Ejiery, J.
Marriage is a civil status. The rights and obligations of the parties are not merely contractual, but are fixed, changed or dissolved by law. In case of a conflict of laws, the lex domicilii controls the status of the person, though his contractual or property rights maybe subject toother laws. The state has the absolute right to determine or alter the civil status of all its inhabitants. No matter where they may temporarily be, and no matter where the contracts or acts giving rise to such status may have been made or done. Other states or countries will in this matter accept without question the decrees of the courts of the home state. Harding v. Alden, 9 Maine, 140; Gregory v. Gregory, 76 Maine, 535, and cases cited.
But the state has this power only over its own inhabitants. The mere presence within its territory of the inhabitants of other states gives it no authority to fix or change their status. The state of their residence still retains its control over that. It alone can free its citizens from marital obligations. Any proceedings of another state to that end will be ineffectual and will be disregarded elsewhere. Gregory v. Gregory, supra, Sewall v. Sewall, 122 Mass. 156; Gettys v. Gettys, 31 Am. R. 637; 11. S., ch. 60, sec. 10.
In this case the marriage was in this state and both parties to it were for a time inhabitants of this state. The defendants allege that their ancestor, the husband, was effectually divorced in Illinois. They produce a copy of a decree for such a divorce upon the libel of the husband, made in the proper court of Illinois, which decree we may admit for the purposes of this ease is regular and effectual, if the husband was at the time an inhabitant of the state of Illinois.
*190Was be then an inhabitant of that state? The Illinois court found and declared that he was. The defendants say that finding is conclusive, that it cannot be questioned by our court. They rely upon the U. S. Constitution, Art. iy, sec. I, requiring full faith and credit to be given in each state to, the judicial proceedings of every other state.
It has been well settled however by judicial construction, that the constitutional provision above quoted, only applies when it appears that the court, whose judgment is invoked, had jurisdiction in fact. The clause quoted does not make a court’s own declaration of its jurisdiction binding on the courts of other states. One court cannot by a simple ipse dixit compel other courts to yield jurisdiction. It has been repeatedly held therefore, that a court’s jurisdiction can always be inquired into even against the express recitals and findings of the court. Thompson v. Whitman, 18 Wall. 457; Pennoyer v. Neff, 95 U. S. 714; Sewall v. Sewall, 122 Mass. 156; Kerr v. Kerr, 41 N. Y. 272; Hoffman v. Hoffman, 46 N. Y. 30.
In the case at bar, the residence of the husband at the time was the one fact which would uphold or defeat the jurisdiction of the Illinois court. The judge declined to be bound by the recitals of the Illinois court, and submitted the question of residence to the jury, instructing them, that if the husband was not an inhabitant of Illinois at the time, the Illinois decree of divorce was invalid. The judge did,rightly and the instruction was correct.
If the Illinois court had no jurisdiction over the status of the husband Gregory, by reason of his non-residence in that state, he being an inhabitant of this state, that court could not effectually make any decree of divorce for any cause.. Its decree for whatever cause would be void for want of jurisdiction over the person of the libellant. The requested instruction was therefore properly refused.

Exceptions overruled.

Peters, C. J., DaNeorth, VirgiN, Foster and Haskell, JJ., concurred.